Title: Account with Joseph Dougherty, [ca. 7 May] 1810
From: Dougherty, Joseph
To: 


[ca. 7 May 1810]
Four Spanish Merino Sheep to Jos. Dougherty Dr.


May 7th. —10
D. cts


To freight from Lisbon to Alexa. va.
24—00


To 5 per. cent. primage
1—20


To freight from below Alexa. to Washington
2—50


To customhouse permits
0—40


To one Dollar for each sheep, claimed by the person that had the care of them on the passage
4—00


To tavern expences two and half Days in Alexa.
 4—25


Dolls.
36. .35


Received the above from Mr. Madison
Jos. Dougherty
